DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are moot as they do not apply to the present grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 12-14 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-4, 9, 10, 15-18, and 20 under 35 USC 102(a)(1) and claims 5-8, 11-14, and 19 are under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 9, 10, 15-18, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi.
As to claim 1, Wolcott teaches a device for placement in an air/water cylinder of an endoscope to control the flow of air and water, comprising:  a base 52, 54 (fig. 2A);
a button 82; a valve stem 56 with a proximal end (top as shown) that extends through the base and is connected to a distal end (bottom as shown) of the button; a channel 57 positioned longitudinally through the valve stem and having a proximal end (top as shown) and a distal end (bottom as shown); and an opening 59 (fig. 3) through a wall of the valve stem to the channel between the distal end of the channel and the proximal end of the valve stem (fig. 2A); wherein the device is configured to move between a first position and a second position (figs. 2A and 2B).
	Wolcott does not teach first opening through the wall of the valve stem at the distal end of the channel.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Wolcott to have this feature.  Takahashi teaches a device for placement in an air/water cylinder of an endoscope with openings 135, 136 in the wall of a valve stem (fig. 9).  It further teaches that the openings are structured in relation to air and water flow channels such that in a second position the openings would align with a water flow channel and an air flow channel of an endoscope (col. 8, ll. 21-40).  This provides the benefit of allowing air to purge not only the water flow channel of the endoscope, but also the air flow channel (col. 8, ll. 
	As to claim 2, Wolcott teaches that the button and stem are in a proximal position relative to the base (fig. 2A).
	As to claim 3, Wolcott teaches that in the second position the button and stem are in a distal position relative to the first position (fig. 2B).
	As to claim 4, upon the obvious modification discussed above, it would have been obvious to one of ordinary skill in the art to configure the device such that in the first position the first and second openings are aligned with an air flow channel of an endoscopic device, for the reasons discussed above.
As to claim 5, upon the obvious modification discussed above, it would have been obvious to one of ordinary skill in the art to configure the device such that in the second position the first and second openings are aligned with a water flow channel of an endoscopic device, for the reasons discussed above.
	As to claim 9, Wolcott teaches a base with locking tabs (at 54, fig. 2A) to connect to an air/water cylinder 96.

	As to claim 15, Wolcott teaches seals 70, 72, 74, 76 surrounding the stem (fig. 3).
	As to claim 16, Wolcott teaches second and third seals 70, 72, 74, 76 that may be connected by a strip 130 (fig. 6).
	As to claim 17, Wolcott teaches second and third seals 70, 72, 74, 76 connected to an over-molding positioned circumferentially around the stem (figs. 2A, 2B, 3).
As to claim 18, Wolcott teaches that its button has a cylindrical shape with a substantially flat proximal surface (fig. 5) and that it is comprised of a rigid polymer (p. 7, ll. 13-14; also see p. 12, ll. 17-19; p. 13, ll. 13-15). 
	As to claim 20, Wolcott discloses a spring 78 (fig. 2A) with a proximal end within the button and a distal end in contact with the base.
As to claim 32, Wolcott teaches that its button is configured to restrict airflow from the channel through an upper surface of the button (p. 6, ll. 12-24).
	
Claims 6, 7, 19, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20060100485 by Arai et al. and U.S. Patent Application Publication 20180325358 by Hirayama.

As to claim 7, Hirayama teaches that its button is comprised of a flexible material (para. 51) and a depressed central area (upon pressing of the button) and is a dome or polygonal shape (fig. 7).
As to claim 19, Hirayama teaches snap features extending in a distal direction within its button that connect the button to a valve stem (fig. 6A).
As to claim 30, Hirayama teaches a seal hub at an interior of the button (fig. 6A).
As to claim 31, Wolcott teaches that its button is configured to restrict airflow from the channel through an upper surface of the button (p. 6, ll. 12-24).

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi as applied to claim 1 above, and further in view of WO2019226307A1 by Lagow et al.
As to claim 8, Wolcott does not teach a tag attached to the device.  However, Lagow teaches a tag 800 attached to a cleaning adapter for an endoscope (fig. 28).  
As to claim 11, Lagow teaches that the tag comprises information for the user (fig. 27).
As to claim 12, Lagow teaches that the tag 800 is molded to a portion 808 of the device (fig. 28).
As to claim 13, Lagow teaches that the tag 800 is attached to the device by an elongated element (see figs. 26-33).
As to claim 14, Lagow teaches that the elongated element may be a molded polymer loop (see figs. 28, 31, 33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711